In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00070-CR


                          GREGORY ARELLANO, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A20048-1509, Honorable Robert W. Kinkaid, Jr., Presiding

                                        April 3, 2020

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Gregory Arellano was convicted of evading arrest or detention using a vehicle.

Following the conviction, his trial counsel moved to withdraw and filed a “Notice” with the

trial court clerk stating the deadline to file a notice of appeal. The “Notice” was forwarded

to this Court by the trial court clerk as a notice of appeal.


       Because the “Notice” did not show Arellano’s desire to appeal from the judgment,

we directed trial counsel to show how we have jurisdiction over the appeal. See TEX. R.

APP. P. 25.2(c)(2). Counsel advised that the “Notice” was not intended as a notice of
appeal. No other documents were filed by Arellano indicating a bona fide attempt to

invoke this Court's jurisdiction. See Few v. State, 230 S.W.3d 184, 189 (Tex. Crim. App.

2007). Accordingly, we dismiss the appeal for want of jurisdiction.


                                                       Per Curiam


Do not publish.




                                            2